Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 8-19, 21, 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 19 recite “wherein, for a first frame from among the plurality of first frames, the processor is further configured to generate the corresponding second frame of the plurality of second frames by comparing the set location of the virtual image plane with a previous location of the virtual image plane of a previous first frame and using a correction parameter that offsets a change in magnification according to a change in the location of the virtual image plane.” which is not found in the prior art in combination with the additional limitations.
Claims 10, 24 recite “ obtaining an image of the first image data captured by a virtual camera positioned at a first position; and for a first frame from among the plurality of first frames, moving the virtual camera by a distance -Az to a second position, where Az represents a change value obtained by 5 comparing the set location of the virtual image plane with a previous location of the virtual image plane of a previous first frame.” which is not found in the prior art in combination with the additional limitations.
Claims 11, 25 recite “generate the second image data by: obtaining an image of the first image data captured by a virtual camera having a first field of view; and for a first frame from among the plurality of first frames, changing the first field of view of the virtual camera by -AO to a second field of view, where AO represents a change value obtained by comparing a field of view corresponding to the set location of the virtual image plane with a previous field of view corresponding to the virtual image plane of a previous first frame.” which is not found in the prior art in combination with the additional limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov.  The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/             Primary Examiner, Art Unit 2616